FIFTH DIVISION
                                   MARKLE, J.,
                              COLVIN and PIPKIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                      April 12, 2021



In the Court of Appeals of Georgia
 A19A0463. CRIPPEN & LAWRENCE INVESTMENT
     COMPANY, INC. v. A TRACT OF LAND BEING KNOWN
     AS 444 LEMON STREET, MARIETTA COBB COUNTY,
     GEORGIA et al.

      MARKLE, Judge.

      When Lillie Mae Bedford died, she left her home on Lemon Street to her

daughter, Jennifer Hood, who then lived on the property for several years. More than

10 years later, Hood ceased paying the property taxes, and the property was sold to

Crippen & Lawrence Investment Co., Inc. (Crippen) at a non-judicial tax sale. See

Crippen & Lawrence Investment Co., Inc. v. a Tract of Land Being Known as 444

Lemon Street, Marietta Cobb County, Georgia et al., 310 Ga. 171 (850 SE2d 167)

(2020). The following year, Crippen attempted to foreclose the right of redemption

and filed a petition to quiet title. Id. Although Hood did not respond to the notice or
petition, Bedford’s estate moved to dismiss the petition on the ground that it had not

received proper notice of the foreclosure of the right to redeem. Id. In response,

Crippen argued that the executor of the estate had assented to the transfer of the

property to Hood, and thus the executor was no longer entitled to any notice. Id. The

trial court dismissed the petition for quiet title, and we affirmed, finding that Crippen

lacked standing to raise the issue of the executor’s assent under OCGA § 53-2-109

(c). Id. at 171, 173; Crippen & Lawrence Investment Co., Inc. v. a Tract of Land

Being Known as 444 Lemon Street, Marietta Cobb County, Georgia et al., No.

A19A0463 (2019) (unpublished). Crippen filed a petition for certiorari, which our

Supreme Court granted. Crippen & Lawrence Investment Co., Inc., 310 Ga. at 171-

172. The Court ultimately concluded that Crippen had standing to argue that the

executor had assented to the transfer of the property to Hood due to the passage of

time, and thus remanded the case to this Court with direction. Id. at 174.

      Accordingly, we conclude that Crippen had standing in the quiet title

proceeding to raise the question of whether the executor had assented to the transfer

of the property to Hood.1 Crippen & Lawrence Investment Co., Inc., 310 Ga. at 174.

      1
        Nothing in the Supreme Court’s opinion affected the other issues addressed
in our prior opinion. See Crippen & Lawrence Investment Co., Inc. v. a Tract of Land
Being Known as 444 Lemon Street, Marietta Cobb County, Georgia et al., No.

                                           2
We now consider the merits of Crippen’s argument that the executor had assented to

the transfer due to his inaction on the estate for more than 20 years.

       Generally, assent is presumed after a period of time, but may be rebutted by the

specific facts of the case. See Hosp. Auth. of Albany v. Stewart, 122 Ga. App. 497,

498 (3) (177 SE2d 270) (1970); Cozart v. Mobley, 43 Ga. App. 630, 634 (159 SE

749) (1931). Importantly, here, the special master made no findings regarding

whether there had been an assent due to the passage of time and lack of activity on

the estate, and the trial court adopted the special master’s report without change.

Accordingly, as Crippen had standing to raise the issue of assent, and the trial court



A19A0463 (2019) (unpublished). When the Supreme Court “considers only a portion
of a Court of Appeals’ opinion and reverses, it is for the Court of Appeals to
determine on remand whether the portions of its earlier opinion that were not
considered by [the Supreme Court] are consistent with [its] ruling.” Shadix v. Carroll
County, 274 Ga. 560, 563(1) (554 SE2d 465) (2001); see also Agnes Scott College,
Inc. v. Hartley, 330 Ga. App. 575, 576 (2) (768 SE2d 767) (2015). Thus, if our
decisions in the other divisions of our original opinion are consistent with the
Supreme Court’s opinion, it “becomes binding upon the return of the remittitur. If,
however, such portions are not consistent with the Supreme Court’s ruling, we must
enter an appropriate disposition concerning those portions that reconciles them with
the Supreme Court’s ruling.” (Citation and punctuation omitted.) Agnes Scott
College, Inc., 330 Ga. App. at 576 (2). Here, the Supreme Court’s ruling on the issue
of standing has no affect on our remaining rulings regarding the executor’s alleged
failure to respond to the requests to admit, Hood’s role as an agent of the executor,
or the sufficiency of notice of the barment by attaching it to the petition to quiet title.
As a result, these rulings remain binding precedent.

                                            3
did not address this issue, we must remand the case for the trial court to consider the

executor’s assent in the first instance. If the executor assented to the transfer of the

property to Hood, then the executor was not entitled to notice of the foreclosure of

the right to redeem, and Crippen’s petition for quiet title can proceed. See National

Tax Funding, L. P. v. Harpagon Co., LLC, 277 Ga. 41, 43 (2) (586 SE2d 235) (2003)

(all interested parties are entitled to notice of the right to redemption).

      Judgment reversed, and case remanded with direction. Colvin and Pipkin, JJ.,

concur.




                                           4